DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 1-13 as noted, in the reply filed on January 19, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "112" and "110" have both been used to designate the same structure in Figs. 2, 3, and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 line 3, the limitation “an outer appearance.”  Claim 4 lines 5-7, the limitation “wherein the electric wire extending along the installation frame extends to the outer power source along the main body frame,” see page 49 the last two paragraphs.  There is insufficient antecedent basis for these limitations in the claims and the specification fails to define these limitations.
The disclosure is objected to because of the following informalities:   Page 11 line 3, Specifically, [[T]]the.  Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, 7, 11, and 13 are objected to because of the following informalities:  For claim 1 at line 5, generates ions in [[the]] air and at line 14, [[A]]an electrification apparatus.  For claim 2 at line 4, into the side thereof.  For claim 11 at line 5, with.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 6, 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
The term "outer" in claim 1 line 3 is a relative term which renders the claim indefinite.  The term "outer appearance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the claim are unclear.
Claim 1 recites the limitations "is installed is formed" in line 13. This limitation is ambiguous, and therefore, is indefinite.  
Claims 1 and 11 recite the limitation "the conductive plate" in line 10 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer power source" in line 6.  There is insufficient antecedent basis for this limitation in the claim because an outer power source was not previously recited.
Where applicant acts as his or her own lexicographer and specifically defines a term in a claim contrary to its ordinary and customary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition to put one reasonably skilled in the art on notice that the applicant intended to redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “rubber” is used in claims 1, 2, 5, 6, 7, and 9 and appears to mean “a structure for installing the conductive microfiber,” see page 43, second to the last 
1	a	: one that rubs.
b	: an instrument or object (such as a rubber eraser) used in rubbing, polishing, scraping, or cleaning.
c	: something that prevents rubbing or chafing.

2	[from its use in erasers]
a	: an elastic substance that is obtained by coagulating the milky juice of any of various tropical plants (as of the genera Hevea and Ficus), is essentially a polymer of isoprene, and is prepared as sheets and then dried. 
— called also caoutchouc, india rubber
b	: any of various synthetic rubberlike substances. 
c	: natural or synthetic rubber modified by chemical treatment to increase its useful properties (such as toughness and resistance to wear) and used especially in tires, electrical insulation, and waterproof materials.

3		: something made of or resembling rubber, such as
a	: a rubber overshoe
b	(1): a rubber tire
(2): the set of tires on a vehicle
c	: a rectangular slab of white rubber in the middle of a baseball infield on which a pitcher stands while pitching
d	: condom		

In this case, the term “rubber” is indefinite because the specification does not clearly redefine the term.  See MPEP § 2111.01, IV(A)
If the term “rubber” is interpreted using the above definition 2a, then the term is inclusive of any elastic substance [emphasis added], and further, using the same interpretation with claim 9, which recites “…the rubber is made of non-conductive elastic material [emphasis added; whereas, “any elastic substance” is inclusive of the limitation “non-conductive elastic material”], then claim 9 would not further limit claim 1.  

As a result, use of the term “rubber” in claims 1, 2, 5, 6, 7, and 9 is ambiguous, the metes and bounds are unclear, and the scope of the claims is not clearly defined which make the claims indefinite.
For examination on the merits, using definition 3 above, claim 1 is interpreted as follows:  
An electrification apparatus for electric dust collection comprising:
a frame which forms an outer appearance; 

a conductive microfiber which is installed on the frame and generate ions in the air; 

conductive plates which are installed on the frame and generate a potential difference with the conductive microfiber, 

wherein the frame includes a main body frame in which the conductive plate is installed and an installation frame in which a fixing groove in which the conductive microfiber is installed; and 

structure which is coupled with the conductive microfiber and is inserted into the fixing groove.
Accordingly the limitation “the rubber” recited in claims 2, 5, 6, 7, and 9 is interpreted as --the rubber structure--, instead.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 7, 8, 9, , 10and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Woodruff (US 7601204).
For claim 1 as interpreted from above, Woodruff an electrification apparatus for electric dust collection comprising:
a frame which forms an outer appearance (Fig. 11); 
a conductive microfiber (132) which is installed on the frame and generate ions in the air (Figs. 11, 14; col. 7, ll. 50-55; col. 8, ll. 16-21); 
conductive plates (features within 120) which are installed on the frame and generate a potential difference with the conductive microfiber (Figs. 11, 14; col. 7, ll. 32-55; col. 8, ll. 16-21), 
wherein the frame includes a main body frame (124) in which the conductive plate is installed and an installation frame (130) in which a fixing groove in which the conductive microfiber is installed (Figs. 11-14; col. 7, ll. 30-55); and 
a structure which is coupled with the conductive microfiber and is inserted into the fixing groove (Figs. 11, 14).  It would appear that Woodruff may not explicitly state that said structure is “a rubber structure” as interpreted.  In any case, Woodruff discloses at column 11, lines 5-11 components for the frame members of field charging units 72, which are illustrated in Figs. 11-14 except for electrical conductors, are molded and extruded material, such as ABS thermoplastic.  Furthermore, exemplary reference 
For claim 7 as interpreted, the teaching of Woodruff and Sunshine is set forth above.  Woodruff further discloses a side of the fixing groove is opened so that the rubber structure is inserted from the side thereof (Figs. 11, 14).
For claims 10-12 as interpreted, the teaching of Woodruff and Sunshine is set forth above, and Woodruff discloses the main body frame (124) is formed in a rectangular frame shape (Fig. 11), and wherein the installation frame (130) extends from an inside of the main body frame toward the conductive microfiber (Figs. 11, 14) as recited in claim 10; an outer plate (124) which is formed in a rectangular frame shape s (Figs. 11, 14) as recited in claim 11; and the conductive microfiber is disposed at a center of any one of the plurality of electrification spaces as recited in claim 12.
For claim 13, the teaching of Woodruff and Sunshine is set forth above, and Woodruff further teaches wherein a plurality of the installation frame (Fig. 14) is provided which extend from the main body frame, respectively, and wherein at least one fixing groove is formed on the plurality of installation frames (Figs. 11, 14).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff in view of Rittri (US 6790259).
For claim 8 as interpreted, the teaching of Woodruff and Sunshine is set forth above and is silent to state explicitly said conductive microfiber includes a carbon brush formed with a bundle of carbon fiber.  Rittri is analogous art and discloses a corona tip 3 connected to a high voltage source 4 and that other types of corona tips are known and may be used, for instance a coal, i.e., carbon, fiber brush or a corona wire. As such, it would have been obvious for one of ordinary skill in the art at the effective filing date of the current invention to apply the teaching Rittri to said conductive microfiber discloses in Woodruff since Rittri discloses this known alternative.
Allowable Subject Matter
For claim 2 as interpreted, the teaching of Woodruff and Sunshine is set forth above.  Woodruff further teaches an electric wire (34x, 34y in Fig. 2; col. 4, ll. 48-57; col. 7, ll. 1-13; col. 7, l. 62-col. 8, l. 25) which is connected to the conductive microfiber 
For claim 6 as interpreted, the teaching of Woodruff and Sunshine are set forth above but fails to teach the rubber structure includes a first protrusion portion and a second protrusion portion which protrude outward and are spaced apart from each other, wherein the first protrusion portion is positioned at one side of the fixing groove, and wherein the second protrusion portion is positioned at the other side of the fixing groove.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide said rubber structure that includes a first protrusion portion and a second protrusion portion which protrude outward and are spaced apart from each other, wherein the first protrusion portion is positioned at one side of the fixing groove, and wherein the second protrusion portion is positioned at the other side of the fixing groove because none of the prior art of record suggests these modifications.  Claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (which is claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references have been cited of interest to show other electrification devices/apparatus and methods with electrification devices.  For example, US 2006/0130658 discloses a similar device; US 7332019 discloses the features of claim 1 with a field charger; US 7655076 discloses a corona emitter and conductive sheet; US 10384517 discloses a device with similar features as claimed and a conductive brush; and KR 20160015640 teaches a device with frames.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/SONJI TURNER/
Examiner, Art Unit 1776
March 12, 2021

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776